Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined pursuant to the first inventor to file provisions of the AIA .
DETAILED ACTION 
Status of the Claims
Receipt of Applicants’ Response, filed 15 February 2021, is acknowledged.  Claims 7, 10, and 12 are amended therein, and claim 11 is canceled.  Accordingly, claims 7, 8, 10, and 12 are available for active consideration to the extent that the disease is Parkinson’s disease.
Information Disclosure Statement 
The Examiner has considered the information disclosure statement (IDS) filed 15 February 2021, which is now of record in the file.
REJECTIONS WITHDRAWN 
Rejections Pursuant to 35 U.S.C. § 103 
The obviousness rejection set forth in the Action of 16 November 2020 is hereby withdrawn in light of Applicants’ amendment of the claims, and in favor of the new grounds of rejection set forth below.
REJECTIONS MAINTAINED 
Rejections Pursuant to 35 U.S.C. § 102 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections pursuant to this section made in this Office Action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
The rejection of claims 7 and 8 pursuant to 35 U.S.C. § 102(a)(1), as anticipated by US 2015/0272866 A1 to Lin, H.-Y., published 1 October 2015 (“Lin ‘866”), is hereby maintained.
Lin ‘966 discloses an inhalation-type pharmaceutical composition for the treatment of Parkinson’s disease comprising hydrogen at a volume concentration between 2 and 96%, and an atomized medicine, wherein the first gas comprises hydrogen (cf. claim 7),  wherein the composition provides a treatment for Parkinson’s disease that combines the convenience of taking the medicine while also having better curative effects on the user (see Abstract; see also ¶[0007]), wherein the target symptoms of Parkinson’s to be treated include tremors, bradykinesia, and rigidity (see ¶[0003]; cf. claim 8), wherein the hydrogen is generated by electrolysis of water (see ¶[0014]), wherein, as generated, the volume % of hydrogen is between 2 and 66.66%, which volume % can be reduced by inclusion of a second gas, wherein the second gas is a gas selected from a group comprising air, water vapor, inert gas, oxygen or any combination thereof (see ¶[0008]), and wherein the inhalation-type pharmaceutical composition of the present invention comprises hydrogen and the atomized medicine in order to form the inhalation-type pharmaceutical composition that is to be inhaled by a user, leading to reduction of oxygen free radicals in the human body by reaction with the inhaled hydrogen (see ¶[0052]). 
Consequently, Lin ‘866 discloses each and every limitation of the claims at issue, rendering them anticipated pursuant to 35 U.S.C. § 102(a)(1).
NEW GROUNDS OF REJECTION 
Rejections Pursuant to 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 that forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors.  In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention absent any evidence to the contrary.  Applicants are advised of the obligation pursuant to 37 CFR § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
The Examiner directs Applicants’ attention to the fact that the instant rejection applies the same references as applied in previous rejections of the claims pursuant to 35 U.S.C. § 103.  However, the teachings of these references are applied in a manner different from how those teachings were applied in prior rejections, necessitated by Applicants’ amendment of the claims, thus constituting a new basis of rejection.
Claims 7, 8, 10, and 12 are rejected pursuant to 35 U.S.C. § 103, as being obvious over Lin ‘866, in view of JP 2013-146373 to Tatsunori, Y., et al., filed 19 January 2012 (“Tatsunori JP ‘373”).
The Invention As Claimed 
	Applicants claim a method for improving or preventing symptoms of Parkinson's diseasevia inhalation a composition comprising  hydrogen gas to the human, wherein the symptoms of human Parkinson's disease including at least tremors and/or forward-bending posture, or gait disorder, wherein the composition is a hydrogen gas-containing gas comprising a hydrogen concentration of more than zero and not more than 18.5% by volume, wherein the composition is prepared in situ using a hydrogen gas producing apparatus in inhalation of the composition by the patient.
The Teachings of the Cited Art 
	The teachings of Lin ‘866 have been set forth above.  The reference does not explicitly disclose a hydrogen gas composition wherein the volume concentration of hydrogen is up to 18.5%, or the administration of a hydrogen gas composition by inhalation, wherein the gas is generated in situ for administration.  The teachings of Tatsunori JP ‘373 remedy those deficiencies.
	Tatsunori JP ‘373 discloses a small hydrogen generator that uses a grainy hydrogen generation material in which a hydrogen generation material can be regenerated many times, and in which hydrogen gas can be easily taken in inhalation while generating hydrogen gas in the hydrogen generator (see PROBLEM TO BE SOLVED, p. 2), wherein the hydrogen generator see FIG. 1), with a closing valve disposed at the upper part of the discharge hole to function as an effluent pathway, and an inhalation distribution disposed at the end of the chamber distal to the inhalation opening and the closing valve (see SOLUTION, p. 2), wherein the hydrogen generator is capable of taking hydrogen gas into a human body simultaneously with the breathing of the human body, and wherein the generator generates hydrogen gas by separating dissolved hydrogen water into water and hydrogen gas (see ¶[0001]), wherein hydrogen gas inhalation therapy has attracted attention in inhaling and ingesting hydrogen gas in sports, cosmetics, and medicine (see ¶[0002]), wherein representative diseases involving active oxygen, to be treated by inhalation of hydrogen gas, include Parkinson's disease, (see ¶[0004]), wherein the gas generator comprises a gas supply bottle structure that is simple and portable, and which is capable of providing a constant supply of gas to a breathing of a human body (see ¶[0007]), wherein the disclosed generator uses a granular hydrogen generating material which allows a user to reproduce and use a hydrogen generating material multiple times, and introduces outside air into the generator to generate the hydrogen gas, the generator capable of sucking and taking out a hydrogen gas by stirring a hydrogen generating material and floating a hydrogen gas and flowing it into a space part and easily sucking and taking in hydrogen gas (see ¶[0020]).
Application of the Cited Art to the Claims 
	It would have been prima facie obvious before the filing date of the claimed invention to use an inhalation-type pharmaceutical composition for the treatment of Parkinson’s disease, the composition comprising hydrogen gas and an atomized medicine, wherein the symptoms of in situ by the hydrogen gas generator of Tatsunori JP ‘373.  One of skill in the art would be motivated to do so, with a reasonable expectation of success in so doing, in order to optimize the benefits of administration of a hydrogen gas composition in the treatment of Alzheimer’s disease through the convenience of use of the gas generator of Tatsunori JP ‘373.
	With respect to claim 10, which claim recites a limitation directed to the volume concentration of hydrogen in the composition being “more than zero and not more than 18.5%,” the Examiner notes that the cited references do not expressly disclose hydrogen composition wherein the range of volume concentrations of hydrogen is exactly congruent with the claimed range.  However, the Examiner further notes that Lin ‘866 discloses a range of hydrogen concentration, as generated, between 2 and 66.66%. The disclosed range, therefore, overlaps with/encompasses the claimed range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  Furthermore, Lin ‘866 explicitly teaches that the volume % of hydrogen in the composition can be reduced by inclusion of a second gas (see ¶[0008]).  Based on these explicit disclosures, it would have been prima facie obvious to one of ordinary skill in the art to prepare a hydrogen composition for inhalation delivery with a hydrogen gas concentration within the claimed range.
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by claims 7, 8, 10, and 12 would have been obvious within the meaning of 35 USC § 103.
Response to Applicants’ Arguments 
	The Examiner has considered Applicants’ arguments in the Response of 15 February 2021, but does not find them persuasive.  In addressing prior art rejections over the teachings of Lin ‘866, Applicants argue that:
Lin discloses aerosolized delivery of medicines, such as levodopa, sinemet, atropine sulfate, scopolamine, dopamine agonist, bromocriptine mesylate, selegiline, carbidopa, and entacapone, for treating Parkinson's disease. The delivery method involves preparing a hydrogen gas and atomizing a medicinal liquid to generate an inhalable composition. In contrast, the instant claims are directed to a method of improving or preventing symptoms of Parkinson's disease in a human comprising administering via inhalation a composition comprising hydrogen gas as an effective agent. Lin does not teach or suggest use of hydrogen gas as a therapeutic agent to improve or prevent Parkinson's disease symptoms.
Examiner respectfully disagrees with respect to these assertions, primarily on the basis that such arguments are based on an overly narrow reading of the teachings of the reference, and that the arguments fail to address specific teachings of the reference.  First of all, Lin ‘866 is clearly directed to treatment of the symptoms of Parkinson’s.  See Abstract:  “Therefore, the present invention can provide a treatment for Parkinson’s disease.”  Furthermore, the fact that the reference teaches the use of a composition comprising both hydrogen gas and an atomized medicine does not alter the fact that the composition comprises hydrogen gas, and that the composition is used to treat the symptoms of Parkinson’s.  Further in this regard, the Examiner notes that claim 1 uses the open-ended “comprising” language with respect to the hydrogen gas composition.  Thus, there is nothing in claim 7 that would preclude a composition comprising hydrogen gas and other components.  Indeed, if hydrogen gas is a minor component of the 
With respect to the obviousness rejection of record, Applicants argue that “[n]either Lin nor Yatsunori teach or suggest administration of hydrogen gas as an active agent for improving or preventing symptoms of Parkinson's disease.”  Again, the Examiner respectfully disagrees.  With respect to Lin ‘866, the Examiner notes that the reference teaches that administration of the disclosed hydrogen gas-containing composition has utility in reducing the systemic presence of oxygen radicals created by disease, wherein such reduction is the result of “reacting [the free radicals] with the inhaled hydrogen” (see ¶[0052]).  Thus, the reference explicitly discloses that the inhaled hydrogen gas provides a clinical benefit to the human patient to whom it is administered.
Applicants also argue that the utility of administering hydrogen gas in the treatment of Parkinson’s was “unpredictable.”  However, the specific teachings of the cited references clearly teach and/or suggest to the skill practitioner the use of hydrogen gas to treat such disease.  Tatsunori JP ‘373, which has an application date of 19 January 2012, which date clearly pre-dates Applicants’ priority date of 29 June 2018, clearly discloses the use of inhaled hydrogen gas in the treatment of disease such as Parkinson’s, and provides a teachings that links such clinical utility to the capacity of hydrogen gas to reduce reactive oxygen species [free radicals] in the body, consistent with the teachings of Lin ‘866

NO CLAIM IS ALLOWED.  
Applicants’ amendment necessitated the new ground(s) of rejection presented in this Office Action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicants are reminded of the extension of time policy as set forth in 37 CFR § 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR § 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
CONCLUSION
7.	Any inquiry concerning this communication or any other communications from the Examiner should be directed to Daniel F. Coughlin whose telephone number is (571)270-3748.  The Examiner can normally be reached on M - F 8:30 a.m. - 5:00 p.m.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, David Blanchard, can be reached on (571)272-0827.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/DANIEL F COUGHLIN/
Examiner, Art Unit 1619

/DAVID J BLANCHARD/Supervisory Patent Examiner, Art Unit 1619